PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On April 4, 2004, claimant and her parents were traveling on the Amandaville Bridge in Kanawha County when their vehicle struck a hole in the road damaging a tire and rim.
2. Respondent was responsible for the maintenance of the Amandaville Bridge, which it failed to maintain properly on the date of this incident.
3. As a result of this incident, the vehicle sustained damage in the amount of $662.35. The insurance deductible was $250.00.
4. Respondent agrees that the amount of $250.00 for the damages put forth by the claimants is fair and reasonable.
*75The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of the Amandaville Bridge on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to the vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant, as Administratrix of the Estate, may make a recovery for this loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $250.00.
Award of $250.00.